Citation Nr: 1208522	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-35 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board is mindful that, in Clemons v. Shinseki, 23 Vet. App 1 (2009), it was held that an appellant's diagnoses which arise from the same symptoms for which the appellant is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim submitted.  However, in this case, a prior unappealed (final) rating decision in January 2005 adjudicated and denied the Veteran's claims for entitlement to service connection for psychiatric disabilities other than PTSD, namely, service connection for bipolar disorder and depression.  The record does not reflect that the Veteran has requested that such claims be reopened.  Rather, in his January 2008, the Veteran specifically limited his claim to entitlement to service connection for PTSD.  Therefore, the Board has characterized the issue on appeal to reflect that the Veteran is currently seeking service connection only for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary pursuant to VA's duty to assist.  

The record reflects that the Veteran reported that he is in receipt of Social Security Administration (SSA) disability compensation.  (See August 2004 VA record).  VA should attempt to obtain SSA records, to include all determinations, pertinent to the Veteran.

An August 2004 VA record reflects that the Veteran may have "possible PTSD from childhood abuse and possibly the instances of assault."  The record further reports that the Veteran reported that he had been assaulted in Milwaukee, in prison, and in the service three times.  The Veteran testified at the Board hearing that he was "jumped probably a total of five times; however, he did not testify that he reported these assaults.  He further testified that he has PTSD due to an assault that occurred while he was serving in Germany in which he received an injury to his right index finger.  An STR reflects that the Veteran sought treatment for a lacerated finger in October 1977 and January 1978.  The Veteran further testified that the incident occurred as a reprisal for him getting someone arrested after an incident in the cafeteria.  (See Board hearing transcript, page 18.) (The Veteran did not specify whether he was referring to the October 1977 or January 1978 complaints or if they were due to the same incident.)  This assault with the injured finger is the only incident which the Veteran indicated may have a police report.  The Board finds that VA should attempt to verify the Veteran's claimed stressor by attempting to obtain military police records, if any, in which the Veteran was a perpetrator or victim of an assault on October 27, 1977 and/or January 2, 1978.

The Veteran testified that he has a diagnosis of PTSD from Union Grove VA medical facility.  His representative stated that the Veteran was treated through an in-patient program at a VA facility in 2005 at the Clement J. Zablocki Veterans Affairs Medical Center.  Although the rating decision and statement of the case do not reflect that the RO considered VA medical records prior to 2007, such records are associated with the claims file and were considered by the RO in September 2004 and January 2005 rating decisions on the issue of entitlement to service connection for drug dependency and bi-polar disorder.  VA should also consider such records in adjudicating the issue on appeal.

Additionally, in a written statement received in November 2011, the Veteran specifically requested that VA treatment records from the Clement J. Zablocki Veterans Affairs Medical Center (VAMC) and from the Union Grove VAMC be considered in adjudication of his claim.  The record does not contain VA treatment reports from these facilities dated since July 2009.  Such records may be useful in the adjudication of the appeal.

The evidence of record reflects that the Veteran was discharged pursuant to AR (Army Regulation) 635-200, which is a separation due to Alcohol or Other Drug Abuse Rehabilitation Failure.  VA should attempt to obtain the Veteran's service personnel records.

If, and only if, any newly obtained evidence indicates that the Veteran may have a mental disability causally related to service based on a verified stressor; the Veteran should be scheduled for a VA examination to determine the etiology of any such disability.  Only a stressor that has been deemed verified by VA should be considered in rendering a diagnosis of PTSD.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

2.  Contact the appropriate repository and attempt to obtain all military police records, if any, pertaining to an assault in which the Veteran was the victim or perpetrator in October 1977 and/or January 1978.  

3.  Attempt to obtain the Veteran's military personnel records, to include all records regarding his military separation under AR 635-200 Chapter 9, and associate them with the claims file. 

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder.

4.  Request all records of treatment of the Veteran at the Clement J. Zablocki VAMC and from the Union Grove VAMC, dated from July 2009.

If a search for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder.

5.  After completion of the above requested action, only if the VA deems that the Veteran has a verified stressor of assault in service, the Veteran should be scheduled for a VA examination for an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has PTSD causally related to his military service.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

6.  Thereafter, readjudicate the issue on appeal, considering all evidence received since the July 2009 statement of the case (SOC) and the evidence associated with the claims file prior to the SOC, to include VA clinical records from 2004 and 2005.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


